Citation Nr: 1747779	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an extraschedular rating for bilateral pes planus with callosities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2015, the Board remanded the issue of service connection for bilateral hearing loss (and tinnitus).  The Board also denied an overall disability rating higher than 20 percent for bilateral pes planus.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in January 2016 granting a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties") earlier that month.  The Court's order vacated the Board's decision to the extent that the Board did not consider the reasonably raised issue concerning whether referral to the Director of the VA Compensation and Pension Service for extraschedular consideration was warranted.  The parties to the JMPR concurred that the portions of the Board's decision should not be disturbed where it denied entitlement to a disability rating in excess of 20 percent for bilateral pes planus on a schedular basis and remanded the issues of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  The Court's order remanded the matter for action consistent with the terms of the JMPR.  

Upon remand from the Board, the RO issued a rating decision in April 2015 granting service connection for tinnitus and assigning an initial 10 percent evaluation effective May 21, 2009.  As this granted the benefit sought in full, the tinnitus issue is not currently before the Board.

The issue of service connection for bilateral hearing loss is again before the Board pursuant to 38 C.F.R. § 19.38.  

Subsequent to the Board's January 2015 decision, but prior to the January 2016 JMPR, the RO issued a rating decision in June 2015 increasing the evaluation of the service-connected bilateral pes planus to 30 percent, effective on June 30, 2014.  The current staged ratings do not represent the maximum extraschedular ratings assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher extraschedular ratings may be assigned, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

Following the last adjudication of the case by the RO, additional pertinent evidence was added to the claims file in May 2015.  The Veteran waived initial RO jurisdiction of this evidence in August 2016.  38 C.F.R. § 20.1304(c).  The Board also obtained a Veterans Health Administration (VHA) expert medical opinion in July 2017.  In August 2017, the Vetearn stated that he did not have anything else to submit and wanted the Board to immediately address the appeal.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is age-related and not related to service.  

2.  The symptomatology of the Veteran's bilateral pes planus, including difficulty walking, climbing stairs, standing, and use of a cane are contemplated by the rating schedule.  



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for assignment of increased extraschedular disability ratings for pes planus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection-Hearing Loss  

The Veteran in this case is seeking service connection for bilateral hearing loss.  He served on active duty from March 1971 to March 1973 as a cannoneer.  He now maintains that his current hearing impairment results from noise exposure during service.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Hearing impairment for VA purposes is set forth in 38 C.F.R. § 3.385.

B.  Discussion
  
In this case, the claim is denied as the most probative evidence makes it less likely than not that the Veteran's hearing loss disability is related to noise exposure during service.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of hearing loss for VA purposes.  

A private August 2012 audiogram shows hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
60
60
60
LEFT
35
35
50
60
55

At a more recent VA examination in March 2015, his hearing acuity was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
50
50
55
LEFT
20
25
40
55
45

Because auditory thresholds at these examinations were 40 decibels or greater in any of the frequencies, a hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met as to the claim.

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran was exposed to loud noise during service.  

The Veteran's specialty during service was 13A10, Field Artillery Basic, which is associated with a high probability of noise exposure.  See Duty Military Occupational Specialty (MOS) Noise Exposure Listing, VBA Manual M21-1, III.iv.4.B.4.e., Considering the Duty MOS Noise Exposure Listing and Combat Duties.  

His service treatment records show that his hearing acuity at a January 1971 service entrance examination was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
15
15
LEFT
15
15
10
20
25
  
His hearing acuity at a February 1973 service separation examination was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
--
5
LEFT
20
15
15
--
5
	
The Veteran has also indicated that he suffered a traumatic brain injury (TBI) during service in a motor vehicle accident.  He was previously denied service connection for a TBI.

This evidence establishes that the Veteran was exposed to noise during service, but did not have the onset of hearing loss therein.  Accordingly, the second element of a service connection claim, in-service incurrence of an injury or event is established to this extent.  

(3) Nexus

Although the Veteran is currently has hearing loss and was exposed to noise during service, the claim must be denied because a nexus between the current disability and the in-service injury is not established.  

In August 2012, a private chiropractor offered the following opinion:  "It is more likely than not that [the Veteran's] bilateral hearing loss and bilateral tinnitis [sic] are directly and causally related to the acoustic trauma discussed herein; thus it is more likely than not that same is directly and causally related to his military service."  The chiropractor reasoned that "[d]uring his military service [the Veteran] was exposed to the acoustic trauma of artillery fire machine guns and other weapons fire.  He has suffered from progressive bilateral hearing loss and bilateral tinnitis [sic]." 

This opinion, although positive, has limited evidentiary value as the report on its face calls into question the chiropractor's competence to address the question.  It is common knowledge and within the Board's experience to understand that a chiropractor may have expertise in joint disorders, but not in issues concerning hearing impairments.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The chiropractor did not even spell the word "tinnitus" correctly.  Thus, this opinion is of little probative value and does not substantiate the claim.

In connection with the instant claim, the Veteran underwent a VA examination in March 2015 by a licensed audiologist pursuant to the Board's January 2015 remand.  The VA examiner gave a negative opinion regarding the relationship between the Veteran's service and his current hearing impairment.  The VA examiner reasoned that the Veteran had "[n]ormal hearing at separation with no significant threshold shifts documented."  The VA examiner also explained as follows:

I[nstitute] O[f] M[edicine] concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  IOM did not rule out that delayed onset might exist but because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss there was no reasonable basis for delayed onset hearing loss.  

The VA examiner stated that "the requisite longitudinal animal and human studies have not been done."  

This VA examiner's opinion has some probative value as it is clear and unequivocal, and it was based on the relevant information.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of this record, the Board referred the matter for a VHA expert medical opinion.  In February 2017, a Board certified otolaryngologist at a VA Medical Center, who is also an assistant clinical professor at a nearby nationally-recognized medical school, concluded that normal age-related presbycusis remained the much more likely cause of the Veteran's hearing loss.  The expert cited the relevant supporting information and gave an extensive rationale.  For instance, the expert explained that the IOM's 2006 publication Noise and Military Service: Implications for Hearing Loss and Tinnitus, remained the definitive text in the field.  The expert compared this with more recent single-laboratory articles, such as those conducted by Dr. S.G. Kujawa.  The expert found this research to not yet clearly establish the presence of delayed-onset noise-inducted hearing loss in human patients.  

The ultimate question of fact in this case is not whether causality has been "clearly establish[ed]," as indicated by the VHA expert.  Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.  Congress, through § 5107(b)'s low standard of proof for all issues material to a claim for veterans benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance."  See Wise v. Shinseki¸ 26 Vet. App. 517, 531-32 (2014).  

However, the Board is not precluded from considering the extent to which a scientific theory is accepted in the scientific community when evaluating the evidence of record.  Id. at 532.  In fact, of particular relevance to an analysis of medical evidence supporting a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  In fact, a VA examiner is expected to give some assessment of probability, as opposed to a definitive statement of the cause of the disabilities.  As long as the examiner is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion; there is no need to eliminate all lesser probabilities or ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 388, 391 (2010). 

Here, the VA examiner did not use the phrase "clearly establish[ed]" when giving the ultimate opinion on the likelihood that the Veteran's hearing loss is more likely age-related.  Rather, the examiner used this term when explaining why he found the research by Dr. Kujawa less persuasive.  In the context of the opinion, it is clear that the examiner was only requiring a medically acceptable basis for establishing a nexus to service, and the probative value of the opinion is not materially diminished based on this language.    

Otherwise, the VHA expert went on to discuss the specific facts of this Veteran's case, including that there was no subtle or mild permanent threshold shifts detectable on his 1973 separation examination "despite 2 years of associated noise exposure and despite a [TBI]."  The expert found that normal age-related hearing loss was far more likely because there was an interval worsening of the Veteran's hearing between 2009 and 2014 audiograms. 

Finally, the VHA expert discussed tinnitus and auditory processing disorders (APD).  He explained that "[i]f concerns for ADP occur, confirmatory testing would be necessary to diagnosis this first, prior to determining any causal relationships."  Here, there is no indication of an ADP in the Veteran's other records.  Thus, no further testing would appear indicated in this case.  See Jones, 23 Vet. App. at 390.

Overall, the Board finds the VHA expert's opinion to be the most persuasive and probative evidence of record on the nexus question.  

In conclusion, the weight of the most competent and credible evidence establishes that the Veteran's current bilateral hearing loss is unlikely to have resulted directly from service and it manifested many years after service due to age.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss is not warranted.

II.  Extraschedular Rating-Pes Planus

The Board previously denied an increased schedular rating for pes planus.  The Veteran did not expressly raise the issue of whether an extraschedular rating was warranted.  As noted in the introduction, the Veteran appealed that decision to the Court.  The parties agreed in the January 2017 JMPR that the Board's decision should be vacated to the limited extent that the Board did not consider what they found to be the reasonably raised issue of whether referral for extraschedular consideration was warranted.

As that is the sole issue remaining on appeal, the Board will not discuss whether a higher schedular rating for pes planus is warranted.  See Cacciola v. Gibson, 27 Vet. App. 45, 59 (2014); Russell v. Shinseki, 25 Vet. App. 26 (2011); see also Pederson v. McDonald, 27 Vet. App. 276 (2015).

A.  Applicable Law

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008).

B.  Discussion

In the January 201 JMPR, the parties agreed that the evidence of record shows that the Veteran has difficulty walking, climbing stairs, standing, and uses a cane as a result of his service-connected bilateral pes planus disability.  The parties noted the Board's acknowledgement that private treatment records confirmed the aforementioned as the Board stated that "the therapist noted decreased functional ability and mobility, gait disturbance, instability, and impaired dynamic balance and pain."  The parties agreed that the noted evidence was sufficient to have raised the issue as to whether referral for extraschedular consideration was warranted in this case.

Since the JMPR, the most recent VA examination, conducted in February 2015, indicates that the Veteran did not use an assistive device, such as a cane.  It indicated that he had flare-ups where he was unable to walk or stand.  

Additionally, the parties to the JMPR did not have the benefit of the Court's decision in Doucette v. Shulkin, 28 Vet. App. 366 (2017), which was issued subsequent to the JMPR and may have altered their analysis.  Although in the context of a hearing loss extraschedular rating claim, Doucette made clear that a DC need not list every word or type of symptom to contemplate a type of functional loss.  For instance, problems with hearing sounds in crowds, televisions or telephones are not listed in the DC for hearing loss but are nonetheless contemplated because they are the actual effects of the hearing loss.  See id. at 372-73.  Furthermore, when effects are contemplated, the Board is not obligated to discuss extraschedular referral in such cases.  Id. at 372 (citing Yancy v. McDonald, 27 Vet. App. 484, 493 (1993).

With this backdrop, the Board will discuss the deemed reasonably raised extraschedular issue as it is the law of the case.  The Board finds that the evidence in this case, even if it raises the extraschedular question, does not warrant referral for extraschedular consideration because the Veteran's intermittent use of a cane and other functional limitations are contemplated by the rating schedule.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  Evaluations are based upon lack of usefulness, of these parts or systems, especially in self-support.  Id.  Furthermore, consideration in applying the rating schedule is to be given to pain on movement, swelling, deformity or atrophy of disuse, plus instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45(f).  

Here, the Veteran's disability involves impairment and the lack of usefulness of the feet, which causes a disturbance of locomotion, thereby requiring a cane and resulting in other functional limitations under the ordinary conditions of daily life.  The most recent VA examination, indicated flare-ups where he was unable to walk or stand, but the rating schedule contemplates these exacerbations.  See 38 C.F.R. § 4.1; Sharp v. Shulkin, 29 Vet. App. 26 (2017).  (There has otherwise been no indication of a material worsening of the condition which might suggest that a new VA examination is needed for extraschedular rating purposes.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).)  

Furthermore, DC 5276 for evaluating pes planus is set forth in impairment levels with nonexhaustive examples of those levels.  There is mild, moderate, severe and pronounced impairment levels as discussed in the January 2015 Board decision addressing the schedular rating.  Between these levels, the listed examples and the other provisions of the rating schedule as detailed above, the Veteran's symptomatology is contemplated even if the words such as "uses cane" are not written in these provisions.  Neither the Veteran, nor his representative, set forth a contention of what type of impairment level is not contemplated, and how the Veteran's symptoms that are alleged as not contemplated fit into such a level, and the Board cannot so imagine one.

Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as indicated in the JMPR.  See, e.g., 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5276.  In short, there is nothing exceptional or unusual about the Veteran's pes planus because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for consideration of an extraschedular rating for this disability is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  

An extraschedular rating for bilateral pes planus with callosities is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


